Per Cubiam.
The trial of this cause involved essentially the determination of issues of fact, which have been found by the jury adversely to the defendant. Defendant’s exceptive assignments of error cannot be sustained. While the defendant contended that the plaintiff at the hearing on the criminal warrant waived preliminary hearing and thereby admitted probable cause, this was controverted by the plaintiff, and the conflicting evidence was submitted to the jury, which found adversely to the defendant on a charge which fully presented the matter to it. The judgment below is
Affirmed.